JUSTICE LUND, specially concurring: Defendant was an inmate of the Pontiac Correctional Center and was charged with scalding a correctional officer. Defendant’s witness was a fellow inmate, serving time, by his admission, for robbery, kidnapping, rape, and murder. The jury, the court staff, the attorneys, and the judge are entitled to protection. It would be a foolish trial judge who would order the shackles removed. Of course, an alternative might be to fill the courtroom with SWAT team members. When trying cases of this type, I find no necessity for a judicial statement justifying the restraints.